Order in proceeding under article 78 of CPLR, entered November 12, 1965, annulling determination of State Liquor Authority disapproving petitioner’s application for a retail beer license, and remanding the matter to the Authority for further proceedings, reversed on the law and the petition dismissed, with $30 costs and disbursements to respondents-appellants. The prior experience and history of the applicant’s principal, establishing recurrent recent conduct in criminal gambling activities, provided a rational basis for the determination. There being a rational basis for its determination, the court has no further function in review of the agency’s activity (Matter of Barton Trucking Corp. v. O’Connell, 7 N Y 2d 299, 308-309).
Concur — Botein, P. J., Breitel, Rabin and Eager, JJ.